Citation Nr: 0823778	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-25 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUE

Entitlement to VA educational benefits under Chapter 30, 
Title 38, United States Code.  



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active service from April 1988 to June 1989; 
he had prior active service for three months and seven days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 action by the VA 
Education Center in Muskogee, Oklahoma that denied 
educational benefits under 38 U.S.C.A. Chapter 30 (Montgomery 
GI Bill).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran was honorably discharged after serving less 
than eighteen months on active duty.  

3.  The veteran was not discharged for a service-connected 
disability, for a medical condition that pre-existed service, 
for hardship, for the convenience of the government after 
completion of a qualifying portion of the service obligation, 
involuntarily or for the convenience of the government as the 
result of a reduction in force, or for a condition not due to 
willful misconduct that interfered with duty.  


CONCLUSION OF LAW

The claim for VA educational benefits under Chapter 30, Title 
38, United States Code must be denied.  38 U.S.C.A. §§ 
3011(a) (West 2002 & Supp. 2007); 38 C.F.R. § 20.7042(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duties to notify and assist under 
VCAA are relevant to Chapter 51 of Title 38 of the United 
States Code but do not apply in situations that are governed 
by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 
(2004).  This case relates to educational benefits that are 
governed by Chapter 30 of Title 38; per Barger, VCAA does not 
apply to Chapter 30 benefits.  

Further, this case turns on the interpretation of the 
regulations governing payment of VA educational benefits.  In 
cases where the law, and not the evidence, is dispositive, 
VCAA is not for application.  Mason v. Principi, 16 Vet. App. 
129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  

Nonetheless, the Board points out that the veteran was 
provided during the course of the appeal with a Statement of 
the Case (SOC) showing the evidence considered and the 
reasons why the claim remained denied.  

The veteran was advised of his right to a hearing before the 
RO and/or before the Board, but he has made no such request.  

The Board finds that under the circumstances the RO has 
satisfied its duties to notify and assist the veteran, and 
that adjudication of the appeal at this point presents no 
risk of prejudice to the veteran.  See e.g. Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the 
Board may proceed with adjudication of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

The veteran has applied for educational benefits under 
Chapter 30, Title 38 of the United States Code (All-Volunteer 
Force Educational Assistance Program).

The veteran's Department of Defense (DD) Form 214 shows that 
he had active service from April 15, 1988 through June 28, 
1989.  His total active service for the period was 1 year, 2 
months and 12 days.  

The veteran also had 3 months and 7 days of prior active 
service.  The DD Form 214 shows that the veteran received an 
honorable discharge and that the reason for separation was 
alcohol abuse rehabilitation failure.  

As a threshold matter, basic eligibility for educational 
benefits under Chapter 30 requires a claimant whose active 
duty obligation was three years or more to have actually 
served on active duty for at least three years; persons with 
an obligation less than three years must have served at least 
two years active duty.  38 C.F.R. 21.7042(a)(2).  As noted, 
the veteran had less than eighteen month's active duty and 
thus does not satisfy this requirement.  

Applicants who do not satisfy the requirements of 38 C.F.R. 
§ 21.7042(a)(2) as cited hereinabove may nonetheless be 
eligible for basic educational assistance if he or she was 
discharged or released from active duty: (i) for a service-
connected disability; or, (ii) for a medical condition that 
pre-existed service on active duty and that VA determined was 
not service-connected; or, (iii) under 10 U.S.C.A. § 1173 
(hardship discharge); or, (iv) for the convenience of the 
government after completing at least 20 consecutive months of 
an obligation less than three years or at least 30 
consecutive months of an obligation of three years or more; 
or, (v) involuntarily for the convenience of the government 
as the result of a reduction in force (RIF); or, (vi) for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  38 C.F.R. § 21.7042(a)(5).  

The DD Form 214 clearly states that the veteran was 
discharged as a rehabilitation failure for alcohol abuse.  
This is not a service-connected disability, a pre-existing 
medical condition or a hardship discharge under 10 U.S.C.A. 
§ 1173.  Accordingly, the exceptions listed in 38 C.F.R. 
§ 21.7042(a)(5) (1) through (iii) do not apply.  

The veteran served less than two years on active service, so 
the exception listed in 38 C.F.R. § 21.7042(a)(5)(iv) does 
not apply.  

There is no indication on the veteran's DD Form 214 that his 
discharge was involuntary or for the convenience of the 
government due to a RIF, so the exception listed in 38 C.F.R. 
§ 21.7042(a)(5)(v) does not apply.  

The veteran asserts in his correspondence to VA that he was 
not actually an alcoholic while in service; rather, he was 
racially persecuted by his supervisors and ultimately 
accepted separation as an alcoholic rehabilitation failure as 
a means to escape from an intolerable situation.  
Accordingly, he appears to be arguing that his condition was 
mischaracterized on his discharge certificate and that the 
exception listed in 38 C.F.R. § 21.7042(a)(5)(vi) applies to 
his situation.  

However, the Board is bound by the service department's 
determination for the reason of a veteran's separation from 
military service and is not at liberty to change such 
determination.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  The veteran's recourse in such a situation is with 
the service department, not with VA.  

The veteran also asserts that he was advised by a Command 
Drug and Alcohol (CDAC) counselor in the military that he 
could be expeditiously discharged from service if he lied and 
reported himself to be an alcoholic.  

This contention fails as a matter of law, as inaccurate 
advice by a government employee does not create a legal right 
to benefits that are otherwise precluded.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994); see also Office of 
Personnel Management v. Richmond, 496 U.S. 414 (1990) 
(erroneous advice given by a government employee cannot estop 
the government from denying benefits).  

In essence, the veteran appears to be raising an argument 
couched in equity that he paid money into the program and was 
honorably discharged and should therefore be eligible for VA 
educational benefits.  

However, the Board is without authority to grant benefits 
simply because it might perceive such a grant to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

Based on the evidence and this analysis, the Board finds that 
the legal criteria for payment of VA educational benefits 
under Chapter 30 are not met.  The claim must accordingly be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board observes that the regulation provides for a number 
of other bases of entitlement to educational benefits under 
Chapter 30, such as additional qualifying Reserve Component 
time or service-connected disability.  The veteran has not 
suggested that any such basis applies to him, nor does the 
evidence on appeal so suggest.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the benefit-of-the doubt rule is 
not for application in this matter.  Sabonis, 6 Vet. App. at 
430.  




ORDER

Educational benefits under Chapter 30, Title 38, United 
States Code are denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


